                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             COLUMBIA DIVISION
 CHRISTOPHER WILLIAM                             )
 WALTERS,                                        )
                                                 )
        Plaintiff,                               )
                                                 )   NO. 1:20-cv-00013
 v.                                              )
                                                 )   JUDGE CAMPBELL
 ANDREW SAUL, Commissioner of                    )   MAGISTRATE JUDGE
 Social Security Administration,                 )   FRENSLEY
                                                 )
        Defendant.                               )



                                           ORDER

       This action is REFERRED to the Magistrate Judge to enter a scheduling order for the

management of the case to dispose or recommend disposition of any pretrial motions under 28

U.S.C. §§ 636(b)(1)(A) and (B), and to conduct further proceedings, if necessary, under Rule

72(b), Fed.R.Civ.P., and Local Rules of Court.

       It is so ORDERED.


                                            ____________________________________
                                            WILLIAM L. CAMPBELL, JR.
                                            UNITED STATES DISTRICT JUDGE




      Case 1:20-cv-00013 Document 4 Filed 03/25/20 Page 1 of 1 PageID #: 23
